     Case 1:11-cv-00691-LAK-RWL Document 2147 Filed 01/19/19 Page 1 of 1




                                        January 18, 2019

 VIA ECF

 Honorable Lewis A. Kaplan
 United States District Judge
 Daniel Patrick Moynihan U.S. Courthouse
 500 Pearl Street
 New York, New York 10007

  RE:     Chevron v. Donziger, Case No. 11 Civ. 691 (LAK)

Dear Judge Kaplan:

I write to request an additional period of one week to submit my response to the proposed protocol
and accompanying affidavits submitted by Chevron. As Your Honor knows, I am a sole
practitioner (suspended on an interim basis) with limited resources; the proposed Chevron protocol
and accompanying affidavits are detailed and technical; the proposed protocol appears to deviate
in material ways from the request made by Your Honor to limit its scope and to protect my privacy;
and, Chevron's submission makes serious and I believe highly misleading accusations against me
that may need to be addressed.


                                                 Sincerely,

                                                    /s/

                                                 Steven R. Donziger
